NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                            AUG 26 2019
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
AMED ALFER VELASQUEZ-                            No.   14-72040
VELASQUEZ,
                                                 Agency No. A088-450-626
              Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 7, 2019**

Before: THOMAS, Chief Judge, Hawkins and McKeown, Circuit Judges.

      Amed Alfer Velasquez-Velasquez, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for withholding of removal. Our jurisdiction is governed by 8 U.S.C.

§ 1252 and we deny in part and dismiss in part the petition.

      Whether a group constitutes a “particular social group” is a question of law

that we review de novo, Perdomo v. Holder, 611 F.3d 662, 665 (9th Cir. 2010), but

we defer to the BIA’s interpretation of governing statutes and regulations,

Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review for substantial

evidence the agency’s factual findings. See Silva-Pereira v. Lynch, 827 F.3d 1176,

1184 (9th Cir. 2016).

      The BIA did not err in finding that Velasquez-Velasquez has not established

membership in a cognizable social group. He has not established that “repatriated

young males returning to Guatemala after a lengthy stay in the United States” or

“Guatemalan citizens who have returned from the United States who are targets of

kidnapping and extortion” would be perceived by society as a particular social

group. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (explaining

cognizability standard) (citing Matter of M-E-G-V-, 26 I & N Dec. 227, 237 (BIA

2014)). Velasquez-Velasquez’s claim that he belongs to the social group of

returning “Guatemalan adult male[s] who . . . previously resisted recruitment into

the gangs [in Guatemala] and [who were] threatened with death as a result,” was

never presented to the agency and is therefore unexhausted. See Barron v.


                                          2
Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (courts lack jurisdiction to review

claims not presented to the agency). Finally, Velasquez-Velasquez has not

established that he would be persecuted on account of a protected ground. See

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (petitioner’s “desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground”). Thus, Velasquez-Velasquez’s

withholding of removal claim fails.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3